        Case: 3:19-cv-00678-jdp Document #: 69 Filed: 01/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

COREY TAYLOR,

        Plaintiff,
                                                     Case No. 19-cv-678-jdp
   v.

LA CROSSE COUNTY SHERIFF'S
OFFICE, CITY OF LA CROSSE,
LA CROSSE COUNTY, SGT. MARTELL,
and SGT. THOMPSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             1/22/2021
        Peter Oppeneer, Clerk of Court                        Date
